DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPAP 2007/0087178 to Hendriks in view of USPN 5,026,456 to Hesler and/or USPN 4,729,921 to Tokarsky.
Claims 1-4 and 14, Hendriks discloses a method of making aramid paper, the paper comprising 50-100% by weight of para-aramid film-like fibrid particles, the para-aramid has at least 95% para bonds between the aromatic moieties, the fibrid particles have a specific surface area (SSA) of less than 10 m2g (see entire document including [0009], [0010], [0013], [0027], and the Examples).
2/g ([0031], [0049], [0058], [0060], and [0062]) which is identical to the claimed fibrid surface area. Therefore, the fibrids taught by the applied prior art appear to inherently have the claimed SR value because they have a substantially identical size and surface area as the fibrids of the current invention. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Even in the event that it is shown that the applied prior art fails to sufficiently inherently teach the claimed fibrid SR value, the claimed fibrid SR value is obvious. As stated above, SR value measures drainage rate which is a known result effective variable. In particular, the Office takes official notice (now admitted prior art) that drainage (dewatering) rate effects speed of the paper machine and that fineness of grind is also effects paper strength, paper transparency, paper formation, and paper tear resistance. 
Hendriks does not appear to mention calendering the paper but Hesler discloses that it is known in the art to calender fibrid paper on a paper-making apparatus after drying to obtain a desired paper density of 0.6-0.8 g/cm3 and a desired paper thickness (see entire document including column 1, lines 36-51). In addition, Tokarsky discloses that it is known in the paper art to calender with a temperature between 125 to 400°C to obtain a desired paper density and a desired paper thickness (see entire document including column 2, lines 3-25, column 4, lines 40-46 and column 8, lines 5-7). Therefore, it would have been obvious to one having ordinary skill in the art to calender the paper of Hendriks, as taught by the applied prior art, motivated by a desire to obtain the desired paper physical properties such as density and/or thickness.
Regarding the paper being electrical insulating and having a higher dielectric strength compared to a same paper that has not been calendered, considering that the paper taught by the applied prior art is substantially identical to the claimed paper in materials and method of being made (e.g. calendering) it would inherently possesses the claimed properties. It is additionally noted that a specific level of insulating ability is not claimed.

Response to Arguments
Applicant's arguments filed 9/8/2020 have been fully considered but they are not persuasive.
The declaration filed 9/8/2020 asserts that there have been no known studies that have investigated the effects of calendering papers comprising para-aramid film-like fibrid particles on dielectric strength of paper and therefore it is unexpected that calendaring paper increases the dielectric strength of paper. The argument is not persuasive. 

The applicant alleges that calendered paper comprising at least 40% para-aramid fibrid unexpectedly achieves a higher dielectric strength than non-calendered but otherwise identical paper. The applicant cites Example 1 and Comparative Example 11 of the current specification which shows a higher dielectric strength for a para-aramid fibrid paper that has been calendered compared to a same paper that has not been calendered. Applicant’s argument is not persuasive because the applicant has failed to show that the result is unexpected. Although the applicant appears to have shown that the calendering results are preferred (for applications desiring a higher dielectric strength), the applicant has failed to show that the results are necessarily unexpected and unexpected to a degree sufficient to overcome obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. 
In response, the applicant asserts that the results are necessarily unexpected because none of the applied prior art references describe or suggest that calendaring a paper comprising para-aramid fibrids would result in an increase in dielectric strength. The applicant also asserts that the Patent Office has failed to provide any evidence to rebut applicant's (unsupported) assertion that the results are unexpected. Applicant’s argument is not persuasive. The references are silent regarding para-aramid fibrid paper dielectric strength. Therefore, the references evidence nothing in terms of the expected effect on dielectric strength from calendaring a para-aramid fibrid paper. The burden is on the applicant to establish results 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789